DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election
	Applicant’s election of claims #15, 18, and 19 in the reply filed on October 27, 2020 is acknowledged.  Because the Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

 	Claims 1-3 and 9-14 have been withdrawn.

Response to Arguments 	
 	The previously issued claim and drawing objections are hereby withdrawn in view of the amended claims and elected method claims 15, 18, and 19.

 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 9.

 	The Applicant’s arguments with respect to claims #15, 18, and 19 in the reply filed on October 27, 2020 have been carefully considered, but are moot in view of the new grounds of rejection.

Drawing Objections
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two pockets” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections 	
 	Claim 15 is objected to because the Examiner suggests replacing “extending from surfaces of the substrate providing a substrate with a H-shape profile” with “extending from surfaces of the substrate and providing  the substrate with a H-shape profile”.

 Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


 	Claims 15, 18, and 19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
	
 	As to claim 15, it is unclear what structure “at least two pockets” refers to.  At least two pockets are not illustrated in the drawings.  The Examiner assumes the “at least two pockets” refers to the space between the electronic components 11 and upper, lower lids 21. 

 	Furthermore as to claim 15, there is a lack of antecedent basis for “the plurality of lids”.  The Examiner suggests “the pair of lids”.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Czjakowski et al. (U.S. Patent Publication No. 2002/0050371 A1), as cited in the IDS and hereafter “Czjakowski”, and further in view of Defretin et al. (U.S. Patent Publication No. 2015/0130040 A1), as cited in the IDS and hereafter “Defretin”.

 	As to claim 15, Czjakowski teaches:
Providing a substrate 4, wherein the substrate comprises a plurality of integrated sidewalls 40 extending (vertically) from surfaces of the substrate providing a substrate with a H-shape profile.  Czjakowski teaches an H-shape profile formed from the substrate and sidewalls extending vertically upwards and downwards from it.  See Czjakowski, FIG. 9.    

Covering the one or more electrical components 1 by attaching a pair of lids (top and bottom lids 120) to the integrated sidewalls, wherein at least two pockets (space formed between 1 and 120 per the 35 U.S.C. § 112(b) rejection) are formed between the surfaces of the substrate and the plurality of lids.  
 	
 	However, Czjakowski does not teach gluing one or more electrical components to each side of the substrate; and curing the glue.  
 	On the other hand, Defretin teaches an adhesive 624A-D formed between a first layer of a die 620 and a substrate 202, such that the combination of Defretin and Czjakowski forms the adhesive between each surface of the substrate and the electronic component given that Czjakowski teaches forming electronic components on both sides of a substrate.  See Defretin, FIGS. 12A-12C.  Furthermore, Defretin teaches the use of a glue material, and curing the glue.  Id. at ¶ [0069].
	One of ordinary skill in the art would have recognized that the incorporation of a glue material would yield the predictable benefit of improving electrical connections or protecting against short circuits.  Id. at ¶ [0063].
 	As such, it would have obvious to one of ordinary skill in the art before the effective filing date to combine the glue for attaching dice to a substrate as taught by Defretin with the device having dice formed on both sides of a substrate as taught by Czjakowski.
 	As to claim 19, the Examiner notes Applicant has not specified a criticality to the claimed temperatures.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Czjakowski and Defretin as applied to claim 15, and further in view of Cherchali et al. (U.S. Patent Publication No. 2013/0087903 A1), as cited in the IDS and hereafter “Cherchali”.
	
 	As to claim 18, neither Czjakowski nor Defretin teaches an inert gas.  
On the other hand, Cherchali teaches inserting inert gas into a pocket 48.  See Cherchali, FIG. 3, ¶ [0033].
One of ordinary skill in the art would have recognized that the insertion of an inert gas would yield the predictable benefits of preventing oxidation and reactions with electronic components inserted into the pocket.  Id. at ¶ [0033].
As such, it would have been obvious to one of ordinary skill in the art to incorporate the method of inserting inert gas into a pocket enveloping electronic components as taught by Cherchali with the method of forming electronic components on a substrate and in pockets  as taught by Czjakowski and Defretin.


Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571)270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829